Citation Nr: 0509843	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  93-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 RO decision 
which denied service connection for a chronic pulmonary 
disability.  The veteran appealed to the Board and in a 
September 1995 decision, the Board determined that the 
veteran's pulmonary disorder was not causally related to his 
military service and denied the veteran's claim for service 
connection.  The veteran appealed the Board's 1995 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 1996 Order, the Court vacated the 
Board's decision and remanded the matter to the Board for 
compliance with the instructions in a Joint Motion for 
Remand.  In February 1997, the Board remanded the claim to 
the RO for further development in connection with the 1996 
Court order.  The case was returned to the Board in March 
2002.  

The Board issued a decision in September 2002 in which it 
denied service connection for a chronic pulmonary disorder.  
That decision was appealed to the Court.  In a May 2003 
Order, the Court vacated the Board's decision and remanded 
the matter for additional development.  In December 2003, the 
Board remanded the matter to the RO for further development 
consistent with the May 2003 Court Order.  Thereafter, in 
December 2004, the RO issued a supplemental statement of the 
case in which it continued the denial of the veteran's claim.  

Finally, the Board notes that a personal hearing at the RO 
was conducted in April 1993.  In August 1993, the veteran was 
also afforded a personal hearing before a Member of the Board 
at the RO.  The Member of the Board who conducted a hearing 
in August 1993 in this case is no longer employed by the 
Board.  By July 2002 letter, the veteran was afforded an 
opportunity to have another hearing, but by written 
correspondence received in July 2002, he indicated that he 
did not wish another hearing.  Transcripts of the hearings 
are on file.  



FINDING OF FACT

An episode of pneumonia during service resolved during 
service.  A chronic pulmonary disorder was not shown, by 
competent evidence, to have been present during service or 
proximate thereto.  A chronic pulmonary disability was 
initially medically diagnosed decades after service at a time 
too remote to be reasonably related to service.  


CONCLUSION OF LAW

A chronic pulmonary disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice as required by 38 U.S.C. § 5103(a), must, where 
possible, be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the claim was filed 
prior to the enactment of the VCAA.  As discussed below, 
however, all pertinent notice and development has been 
undertaken.  Significantly, a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of November 2001 and March 2004 
letters, pursuant to the VCAA, the RO advised the appellant 
of the types of evidence that needed to send to VA in order 
to substantiate the claim, as well as the types of evidence 
VA would assist in obtaining.  Specifically, he was advised 
to identify evidence showing an injury or disease during 
service, a current disability, and a relationship between the 
current disability and service.  He was advised that VA would 
request identified records held by Federal agencies, and 
would make reasonable efforts to help obtain private records 
or evidence necessary to support the claim.  

In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
With regard to the parties Joint Motion for Remand, the March 
2004 letter asked the veteran to advise VA whether he was in 
receipt of Social Security Disability benefits.  Finally, the 
letter advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notices 
were provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  This matter was previously remanded by the 
Board for additional development on two separate occasions.  
On the veteran's initial application for service connection, 
he identified private treatment records from Drs.' McDonough, 
Nance and Nahas.  The RO obtained the identified records.  
Later, following a March 1998 letter from the RO, the veteran 
identified treatment from Sanford Lewis, M.D.  The RO 
attempted to obtain the records.  A July 1998 response from 
Dr. Lewis stated that he had no records on this patient.  The 
veteran was again asked to identify pertinent evidence in 
November 2001.  The veteran did not identify any additional 
evidence.  

Following the Court Order in May 2003, the Board sent the 
veteran a letter in August 2003, in which he was afforded 
another opportunity to submit additional evidence or argument 
in support of his claim.  The veteran responded in November 
2003 that he had no additional evidence or argument to 
submit.  Finally, in the March 2004 letter, the RO advised 
the veteran to submit or identify any additional evidence in 
support of his claim.  The veteran did not respond to the 
RO's letter.  

The veteran was afforded VA examinations as noted below.  In 
December 2003, the matter was specifically remanded to afford 
the veteran a VA examination.  However, as noted below, the 
veteran was uncooperative during the examination.  As a 
result, the examiner was not able to offer a meaningful 
opinion with respect to the veteran's current disability.  As 
such, the Board finds that the duty to assist does not 
require that the matter be remanded for an additional 
examination.  In this regard, the Board emphasizes that the 
duty to assist is not always a one-way street.  In order for 
VA to process claims, individuals applying for benefits have 
a responsibility to cooperate with the agency in the 
gathering of evidence necessary to establishing entitlement 
to benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Finally, the veteran was afforded an opportunity to testify 
at hearings before the RO and before a Member of the Board.  
The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

A review of the veteran's service medical record reveal that 
he was hospitalized from May 1943 to June 1943 for treatment 
of atypical pneumonia, of uncertain etiology, involving the 
middle lobe of the right lung.  A chest x-rays reflected a 
lobar type of consolidation, which was noted prior to 
hospital admission eventually resolved.  On physical 
examination in June 1943, the veteran's chest was clear and 
he was returned to duty. 

Subsequent service medical records were entirely negative for 
complaints, diagnosis or treatment of a chronic pulmonary 
disability.  The veteran was separated from active duty on a 
Certificate of Disability for Discharge due to chronic 
allergic hypertrophic rhinitis due to external irritants.  
The condition was considered to have existed prior to entry 
into service.  It was noted that he had been hospitalized in 
August and September 1943 for chronic allergic hypertrophic 
rhinitis.  At that time he gave a history of pneumonia with 
empyema in 1928.  

The first post-service evidence, a June 1953 private medical 
statement from P. Livingston, M.D., reflects that the veteran 
was treated for hay fever and allied disorders from July 1942 
to November 1943.

In a July 1992 private medical statement, it was noted that 
the veteran began treatment for asthmatic bronchitis in 
November 1989.

On VA examination in July 1992, the veteran reported 
shortness of breath on slight exertion.  He complained of 
wheezing when lying down.  The veteran indicated that he had 
a non-productive cough at night while lying down.  Physical 
examination revealed limited respiratory excursions.  His 
chest was clear to auscultation.  Pulmonary function studies 
reflected severe obstructive and severe restrictive lung 
impairment.  Chest X-rays were normal.  The diagnoses 
included chronic obstructive pulmonary disease.  

During the April 1993 RO hearing, the veteran testified that 
he received treatment beginning in 1945 or 1946 for symptoms 
of chest pain and constant coughing but that none of the 
records pertaining to such treatment were available.  He said 
that the pneumonia treated during military service was 
constantly recurring and that this last bout with pneumonia 
was five or six weeks before the hearing.

In an August 1993 medical statement, Michael McDonough, M.D. 
indicated that he had treated the veteran since 1989. Dr. 
McDonough stated that the veteran had experienced numerous 
episodes of bronchitis over the last several years. It was 
noted that he underwent a bronchoscopy in November 1989 which 
revealed severe trachealbronchitis. The doctor opined that 
based on the veteran's reported history of numerous bouts of 
bronchitis over the years since his service discharge, his 
symptoms were most likely related to the episode of pneumonia 
during service. Dr. McDonough related that there was no other 
medical history which would explain his symptoms.

During the August 1993 Board hearing, the veteran testified 
that he did not have a history of breathing difficulty or 
pneumonia prior to active service.  He stated that he was 
treated at a private hospital for pulmonary problems in the 
early 50's, although medical records pertaining to such 
treatment were not available.  

On VA examination in September 1997, the veteran reported a 
past medical history of bronchitis and pneumonia several 
times in the past for which he was treated with antibiotics.  
He claimed that he was diagnosed with emphysema beginning in 
1943.  The examiner noted, however, that his review of the 
claims file failed to reflect such documentation.  Rather, 
the examiner related that the veteran had been under 
pulmonary care since 1989 with a private physician.  

He noted a current history of chronic intermittent cough with 
greenish expectoration that worse in the spring, fall and 
winter months.  He was last treated for pneumonia five months 
ago.  He also gave a history of intermittent wheezing.  He 
related that he used an oxygen mask on an as needed basis.  
He did not use any inhalers on a regular basis.  He gave a 
history of exertional shortness of breath when walking about 
one hundred feet.  

On respiratory system examination, decreased breath sounds 
were noted, bilaterally, secondary to poor aspiratory effort. 
No other sounds were heard.  Chest X-ray studies revealed 
cardiomegaly pulmonary vascular congestion.  Pulmonary 
function test results showed Forced Vital Capacity (FVC) of 
40, Forced Expiratory Volume in one second (FEV-1) of 43 and 
a ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) of 82 reflecting moderate to 
severe level of abnormality.  The diagnoses included history 
of recurring bronchitis.  The examiner noted that he was 
unable to determine, without review of reports prior to 1989, 
whether his current medical condition was related to his 
service episode of pneumonia.  

In a March 2000 VA medical opinion, it was noted that the 
veteran's episode of atypical pneumonia suffered during 
service did not cause his chronic obstructive pulmonary 
disease diagnosed years later. The examiner indicated that 
the veteran's entire claims file was reviewed, including 
previous VA examination results.  

Finally, on April 6, 2004, the veteran was afforded another 
VA examination.  Prior to the examination, the examiner 
reviewed the veteran's claims folder and electronic chart.  
The examiner attempted to take a history from the veteran.  
However, the veteran refused to give any information 
regarding his current condition or past history, stating that 
the examiner could find all relevant information in the 
claims folder.  The veteran did acknowledge that he had 
pneumonia over the years and that his condition was getting 
worse.  He reported a history of coronary artery disease and 
bypass surgery.  He stated that he had current difficulty 
with shortness of breath upon exertion.  He reported that he 
received current treatment a couple of times per year.  The 
veteran stated that he would send recent treatment reports to 
the examiner for review.  

Upon physical examination, the veteran was able to walk to 
the examination room without becoming short of breath.  He 
did not require oxygen and was in no respiratory distress.  
He was able to talk in full sentences without distress.  
Blood pressure reading was 122/60.  Respiratory rate was 18.  
His chest was clear to auscultation.  

The diagnosis was:  1.  Right middle lobe pneumonia while in 
service, resolved according to x-rays done while in service.  
2.  Empyema in 1928 by history.  This was documented on 
physical examination and chief complaint form on admission 
sheet dated 08/31/43.  This pneumonia appeared to occur when 
the veteran was 6 years old.  

The examiner noted, that as of April 22, 2004, reports were 
not received by the veteran as promised.  He opined that it 
was unclear as to what the veteran's current diagnosis was, 
since he did not have the medical information necessary to 
make an accurate assessment.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Upon review of all of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a pulmonary disorder.  While the 
veteran's service medical records show that he was treated 
for atypical pneumonia during service, the records reflect 
that the condition was acute and transitory and resolved 
during service.  In this respect, pneumonia was not shown on 
a chest x-ray during service, and in June 1943, the veteran's 
chest was clear and he was returned to duty.  

The first post-service actual clinical evidence of any 
diagnosed lung disorder is decades after the veteran's period 
of service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

The Board has carefully considered Dr. McDonough's 1993 
statement that suggested a connection between the veteran's 
bouts of bronchitis since 1989 and the episode of atypical 
pneumonia during service.  However, the Board finds it 
significant that the physician failed to indicate that he 
included any review of the veteran's service medical records 
or post-service records for that matter as well.  It is 
apparent that the opinion was not based on such a review, 
since the service medical records do not show a chronic 
pulmonary disorder, other than one treatment for pneumonia.  
Rather, the opinion appears to be based solely on a history 
provided by the veteran.  The Board notes that a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LaShore v. Brown, 
8 Vet. App. 406 (1995).  As such, Dr. McDonough's opinion is 
of limited probative value.  

Additionally, the Board notes that there are opinions of 
record that indicate that a current pulmonary disorder is not 
due to service or incapable of being linked to service.  In 
this respect, the VA examiner in September 1997 noted that 
there were no treatment records available prior to 1989 
showing treatment for a pulmonary disorder.  As such, without 
resorting to speculation, the examiner noted that he was 
unable to determine, without review of reports prior to 1989, 
whether his current medical condition was related to his 
service episode of pneumonia.  Later, when a VA examiner 
reviewed the veteran's claims file in March 2000, it was 
noted that the veteran's episode of atypical pneumonia 
suffered during service did not cause his chronic obstructive 
pulmonary disease diagnosed years later.  The examiner 
indicated that the veteran's entire claims file was reviewed, 
including previous VA examination results.  

Finally, the Board has considered the results of the April 
2004 VA examination.  At such time, the veteran was 
essentially uncooperative and did not provide a history when 
asked by the examiner.  Despite the veteran's failure to 
cooperate, the examiner nevertheless noted, after review of 
the claims file, that right middle lobe pneumonia in service, 
resolved according to x-rays done while in service and that 
the veteran had a prior history of pneumonia that predated 
entry in the military service.  Moreover, it is significant 
to note that as a result of the veteran's unwillingness to 
participate in the examination process, the examiner could 
not state with any medical certainty as to the veteran's 
current diagnosis.  

In sum, the preponderance of the evidence indicates that 
pneumonia was acute and transitory during service.  
Chronicity is not demonstrated, as the first probative post-
service evidence of a pulmonary disorder is not until some 
40-plus years following service.  Finally, the competent 
medical opinions preponderate against the claim and outweigh 
the one medical opinion in support of the claim.  Because the 
evidence is not evenly balanced, the rule affording the 
benefit of the doubt to the veteran is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the benefit on appeal must be denied.   


ORDER

Service connection for a chronic pulmonary disorder is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


